DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 10, 16-17, 21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle (US 20060267830) in view of Yoshida et al (US 20080030394). O’Boyle teaches (claim 1, 21, and 24) a method (fig. 7 steps 702-722) comprising: identifying a target region (front of vehicle fig. 3) of an environment of a vehicle to be monitored for presence of moving objects (fig. 3 moving vehicle 52, paragraph 0019 discusses speed of objects), wherein the vehicle includes a plurality of sensors (paragraph 0017, guard antenna 24, multi-beam antenna 22); causing a first sensor of the plurality of sensors to scan a portion of the environment associated with the target region (fig. 7, step 702); based on at least the scan by the first sensor, selecting one of the plurality of sensors for monitoring the target region (fig. 7 based on step 714, guard beam antenna is activated) ; and causing the selected one of the a beam of electromagnetic energy is transmitted from the feed 26 of the guard antenna 22, and electromagnetic energy reflected by the environment is received thereby as the guard channel signal, and then, in step (718), the guard channel signal, or a function thereof, is compared with the corresponding multi-beam channel signal from a forward-looking multi-beam channel 54 of the multi-beam antenna 22, or a function thereof, for each forward-looking multi-beam channel”), (claim 10) selecting one of the plurality of sensors comprises selecting a second sensor of the plurality of sensors, and wherein selecting the second sensor is further based on a scan of the environment by the second sensor (fig. 7 step 716), (claim 16) causing the selected one of the plurality of sensors to monitor the target region for presence of moving objects comprises: detecting moving objects in the target region based on data from the selected one of the plurality of sensors (para 33 “if responsive to the comparison in step (718) a false target 48 is detected, of if, from step (714), a collision was not likely, then the predictive collision sensing process 700 repeats with step (702)”), (claim 17) wherein causing the selected one of the plurality of sensors to monitor the target region for presence of moving objects comprises: using the selected one of the plurality of sensors to obtain one or more scans of the target region while the vehicle is performing the navigation maneuver (para 33, “if responsive to the comparison in step (718) a false target 48 is detected, of if, from step (714), a collision was not likely, then the predictive collision sensing process 700 repeats with ”), (claim 25) the portion of the environment scanned by the first sensor includes an intermediate region between the vehicle and the target region (fig 3).
O’Boyle does not teach determining a navigational maneuver to be performed by a vehicle and identifying a target region of an environment of a vehicle to be monitored for presence of moving objects based on a navigational maneuver to be performed by the vehicle, causing the vehicle to perform a navigation maneuver, and the navigational maneuver to be performed by the vehicle comprises at least one of a left turn, a right turn, a U-turn, a lane change, crossing an intersection, merging, pulling out of a driveway, or backing up. 
Yoshida teaches (claim 1) determining a navigational maneuver to be performed by a vehicle and identifying a target region of an environment of a vehicle to be monitored for presence of moving objects based on a navigational maneuver to be performed by the vehicle (para 212, “when the driver intends lane change toward right or left and displays the direction by means of a turn indicator, the rearward direction of that direction may solely be monitored. That is, when the lane change is rightward, the monitoring area 1712 may solely be activated, while when the lane change is leftward, the monitoring area 1702 may solely be activated"), and (claim 17) causing the vehicle to perform a navigation maneuver (para 212, “when the driver intends lane change toward right or left and displays the direction by means of a turn indicator, the rearward direction of that direction may solely be monitored. That is, when the lane change is rightward, the monitoring area 1712 may solely be activated, while when the lane change is leftward, the monitoring area 1702 may solely be activated", and para 213, 220, 225, and 280), (claim 26) the navigational maneuver to be performed by the vehicle comprises at least one of a left turn, a right turn, a U-turn, a lane change, crossing an intersection, merging, pulling out of a driveway, or backing up (para 212, “when the driver intends lane change toward ", and para 213, 220, 225, and 280), 
It would have been obvious to modify O’Boyle to include determining a navigational maneuver to be performed by a vehicle and identifying a target region of an environment of a vehicle to be monitored for presence of moving objects based on a navigational maneuver to be performed by the vehicle and causing the vehicle to perform a navigation maneuver (because it would allow the device to keep the desired field of view where the potential obstacles are expected.
It would have been obvious to modify O’Boyle to include the navigational maneuver to be performed by the vehicle comprises at least one of a left turn, a right turn, a U-turn, a lane change, crossing an intersection, merging, pulling out of a driveway, or backing up because each is one of multiple maneuver made by a vehicle.
Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of Akita et al (US 20090132161). Akita teaches (claim 2) generating a navigation path for the vehicle, wherein identifying the target region is based on the generated navigation path (abs, “a navigation device for providing a guide from an origin to a destination, a display section (5) displays a guide image indicating the guide to the destination”), (claim 18) causing the vehicle to perform a navigation maneuver, wherein causing the selected one of the plurality of sensors to monitor the target region for presence of moving objects comprises: using the selected one of the plurality of sensors to obtain one or more scans of the target region prior to the vehicle performing the navigation maneuver (para 129, “With the use of, for example, radar, the state ” and para 130). It would have been obvious to modify O’Boyle in view of Gazit to include generating a navigation path for the vehicle, wherein identifying the target region is based on the generated navigation path and causing the vehicle to perform a navigation maneuver, wherein causing the selected one of the plurality of sensors to monitor the target region for presence of moving objects comprises: using the selected one of the plurality of sensors to obtain one or more scans of the target region prior to the vehicle performing the navigation maneuver because it merely one of multiple methods to identify a target region with no new or unexpected results.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of Chowdhury (US 20130027240). Chowdhury teaches (claim 7) adjusting the portion of the environment scanned by the first sensor based on at least a field-of-view (FOV) of a second sensor of the plurality of sensors (para 185, “The plurality of radar systems 100 may have overlapping coverage to increase the FOV of the navigation system”) and (claim 8) selecting one of the plurality of sensors for monitoring the target region is further based on the selected one of the plurality of sensors having a field-of-view (FOV) that at least partially overlaps with the target region (para 185, “The plurality of radar systems 100 may have overlapping coverage to increase the FOV of the navigation system”). It would have been obvious to modify O’Boyle in view of Gazit to include adjusting the portion of the environment scanned by the first sensor based on at least a field-of-view (FOV) of a second sensor of the plurality of sensors and selecting one of the plurality of sensors .
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of Prokhorov et al (US 20140172290). Prokhorov teaches (claim 9) selecting one of the plurality of sensors for monitoring the target region is further based on a mounting position of the selected one of the plurality of sensors in the vehicle (para 43, “mounting location, and number of sensors included in a detection unit of the control system of FIG. 1 may be selected according to the type of vehicle in which the control system is employed”). It would have been obvious to modify O’Boyle in view of Gazit to include selecting one of the plurality of sensors for monitoring the target region is further based on a mounting position of the selected one of the plurality of sensors in the vehicle because it may have a better view of the forward vehicle.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of O’Dea et al (US 20150293216). O’Dea teaches (claim 11) the scan by the first sensor is a first scan, wherein selecting one of the plurality of sensors comprises selecting a second sensor of the plurality of sensors, the method further comprising: while the second sensor is monitoring the target region for presence of moving objects, causing the first sensor to obtain a second scan associated with the target region (para 22, “if a first radar sensor generates a data point for a nearby vehicle and a second radar sensor generates a similar data point for the same vehicle, then step 120 may employ a grouping function to consolidate these two pieces of data together”). It would have been obvious to modify O’Boyle in view of Gazit to include the scan by the first sensor is a first scan, wherein selecting one of the plurality of sensors comprises selecting a second sensor of O’Boyle teaches (claim 12) based on at least the second scan, selecting another sensor of the plurality of sensors for monitoring the target region; and causing the selected another sensor to monitor the target region for presence of moving objects (fig 7, after the device performs step 718, the operation repeats and a second scan is performed). 
With respect to claim 13, While O’Boyle in view of Gazit further in view of O’Dea does not teach causing the first sensor to obtain the second scan is in response to passage of at least a threshold amount of time after the first scan, It would have been obvious to modify O’Boyle in view of Gazit further in view of O’Dea to include causing the first sensor to obtain the second scan is in response to passage of at least a threshold amount of time after the first scan because the vehicle drives a predetermined amount of time between steps 716, 718, and 720 of fig 7 and that time is the threshold amount of time between scans.
With respect to claim 14, While O’Boyle  in view of Gazit further in view of O’Dea does not teach causing the first sensor to obtain the second scan is in response to the vehicle moving at least a threshold distance after the first sensor obtains the first scan, It would have been obvious to modify O’Boyle  in view of Gazit further in view of O’Dea to include causing the first sensor to obtain the second scan is in response to the vehicle moving at least a threshold distance after the first sensor obtains the first scan because the vehicle drives a predetermined amount of distance between steps 716, 718, and 720 of fig 7 and that distance is the threshold amount of distance between scans.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of Trepagnier et al (US 20150081156). Trepagnier teaches (claim 19) detecting an object in the target region; and identifying the object as a moving object (para 120, if the object identified is a ”), (claim 20) identifying the object as the moving object is based on the object being detected using the one of the plurality of sensors selected for monitoring the target region (para 120, if the object identified is a moving object traveling along the same road as the autonomous vehicle, the VSO will assume that the identified object stays on the road”). It would have been obvious to modify O’Boyle in view of Gazit to include detecting an object in the target region; and identifying the object as a moving object and identifying the object as the moving object is based on the object being detected using the one of the plurality of sensors selected for monitoring the target region because it would help the device avoid a collision.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of Hazelton et al (US 20160231746). Hazelton teaches (claim 22) the first sensor is a light detection and ranging (LIDAR) sensor, and wherein the selected one of the plurality of sensors is a radio detection and ranging (RADAR) sensor and (claim 23) the LIDAR sensor is mounted on a top side of the vehicle (para 290, “A typical means for sensing is a relatively large LIDAR unit (a sensor unit using pulsed laser light rather than radio waves). An example of a known-vehicle 12F is shown in FIG. 1, showing a large LIDAR unit 10F extending prominently above the roof line of the known-vehicle”), and wherein the RADAR sensor is mounted on a side of the vehicle other than the top side (para 294 “Still referring to FIG. 4, several instances of radar units 32F may be mounted around the rest of the perimeter of vehicle 14F, shown in the preferred embodiment as two in front bumper section 18F, two in rear bumper section 20F, four evenly ”). It would have been obvious to modify O’Boyle in view of Gazit to the first sensor is a light detection and ranging (LIDAR) sensor, and wherein the selected one of the plurality of sensors is a radio detection and ranging (RADAR) sensor and the LIDAR sensor is mounted on a top side of the vehicle, and wherein the RADAR sensor is mounted on a side of the vehicle other than the top side because each is merely one of multiple positions and types of vehicle sensors with no new or unexpected results.
Allowable Subject Matter
Claims 3-5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648